Citation Nr: 1731705	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-23 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Seth C. Berman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to April 2005.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In December 2014, the Board remanded this matter to afford the Veteran the opportunity to testify at a Board hearing, as he had requested.  In April 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing.  A transcript of the hearing is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks a higher rating for his service-connected low back disability.  He reports that the rating currently assigned does not reflect the severity of his disability. 

At his April 2017 hearing, the Veteran testified that since he was last examined for VA compensation purposes in September 2014, his low back disability had increased in severity.  In light of the Veteran's testimony, a VA medical examination is necessary.  See 38 C.F.R. § 3.159(c) (2016); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that where a Veteran claims that a service-connected disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  

Also at the April 2017 hearing, the Veteran testified that he had recently received treatment for his low back disability from a private chiropractor.  The record reflects that he has seen a chiropractor once a week to maintain an active lifestyle and to manage pain levels.  See e.g. VA Form 9, received in August 2012.  After the hearing, the Veteran submitted April and May 2017 letters from private chiropractors who indicated that he had been treated from August 2010 to May 2012, and on May 2013; and from June 2015 to December 2016.  Clinical records from these providers, however, have not yet been obtained.  Under these circumstances, additional efforts on the part of the RO are required.  38 C.F.R. § 3.159(c)(1) (VA's duty to assist also includes making reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, such as records from a private physician.  Such reasonable efforts will generally consist of an initial request for the records and at least one follow-up request.).

Finally, the Board notes that the Veteran was previously represented in this appeal by the Tennessee Department of Veterans Services.  In June 2017, however, he appointed Seth C. Berman, Esq., as his representative.  The RO, however, has not copied the Veteran's attorney on any subsequent correspondence.  VA regulations provide that an appellant is entitled to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  38 C.F.R. § 20.600 (2016).  On remand, the Veteran's representative should copied on the Supplemental Statement of the Case and be provided the appropriate opportunity to respond.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all sources of treatment for his service-connected low back disability since his separation from active service, both VA and private.  After obtaining the necessary information and authorization from the Veteran, undertake reasonable efforts to obtain any outstanding treatment records pertaining to the Veteran's back, to include clinical records identified by the private chiropractors in April and May 2017 letters.  See VBMS entry of May 4, 2007. 

2.  The Veteran should be scheduled for a VA medical examination to determine the nature and severity of his service-connected degenerative disc disease of the lumbosacral spine.  Access to records in the Veteran's electronic VA claims files must be made available to the examiner for review in connection with the examination.

After examining the Veteran and reviewing the record, the examiner should specifically delineate all symptoms associated with the Veteran's service-connected low back disability, to include any neurological impairment and decreased range of motion, and comment on the severity of those symptoms.  The examiner must also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

The examiner should also state whether the Veteran's service-connected degenerative disc disease of the lumbosacral spine results in incapacitating episodes manifested by physician-prescribed bed rest, and if so, the duration of any episodes in the past 12 months should be reported.

3.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claim, considering all the evidence of record.  If the claim remains denied, the Veteran and his attorney should be issued an appropriate supplemental statement of the case and the opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





